TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00792-CV


Ana Esquivel, Appellant

v.

Edward Martinez, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-FM-00-001282, HONORABLE DERWOOD JOHNSON, JUDGE PRESIDING


O R D E RPER CURIAM
	The notice of appeal in this cause was filed on December 30, 2008.  On
February 3, 2009, in response to our notice that the record was overdue, the court reporter informed
us that she had not received a request for the record, nor had arrangements been made to pay for the
record.  On February 27, 2009, in response to further inquiry by this Court, the court reporter stated
that she still had not received a request or payment for the record.  On March 12, 2009, we sent
appellant's counsel notice that the reporter's record was nearly four months overdue and that the
court reporter had informed us that appellant had not paid or made arrangements to pay for the
record.  We stated that unless arrangements to pay were made promptly, we would consider the
appeal without the reporter's record and that appellant's brief would be due on April 13, 2009.  On
March 31, 2009, counsel contacted this Court to say that he would call the court reporter to find out
if a record was taken.  That was the last communication we received from counsel related to the
reporter's record until May 26, 2009, and on April 17, counsel filed his first motion for an extension
of time to file appellant's brief, making no mention of the reporter's record in the motion.
	On May 26, 2009, we received counsel's motion for extension of time to file the
reporter's record, which states, "The transcript in this case is due on Monday, May 26, 2009." 
Counsel asks for a thirty-day extension of time and states that on May 18, 2009, the court reporter
asked for a two-week extension of time and that appellant paid for the record on May 21, 2009. 
With regard to the reporter's record, appellant is requested to provide, no later than June 11, 2009,
documentation showing that the record has been paid for, as well as the May 18 letter from the
court reporter.  Failure to provide that documentation by June 11 will result in the consideration of
the appeal without a reporter's record.
	Also on May 26, 2009, we received a third motion for extension of time to file
appellant's brief, asking for another thirty days to file.  We grant the motion to extend and order
counsel to file appellant's brief no later than June 25, 2009.  Failure to file the brief will result in
dismissal for want of prosecution or other action by this Court.

Before Chief Justice Jones, Justices Puryear and Henson
Filed:   June 4, 2009